520 P.2d 218 (1974)
WYDISCO, INC., f/d/b/a Wyoming Discount Corp., Plaintiff-Appellant,
v.
Martin McMAHON, Defendant-Appellee.
No. 4288.
Supreme Court of Wyoming.
February 27, 1974.
William D. Bagley, Cheyenne, for plaintiff-appellant.
Harold M. Johnson, Rawlins, for defendant-appellee.
Before McEWAN, GUTHRIE, McINTYRE and McCLINTOCK, JJ.

ORDER
The defendant-appellee filed herein on February 15, 1974 a motion to dismiss the plaintiff-appellant's appeal upon the ground and for the reasons that the record filed herein does not contain a transcript or statement of the evidence as contemplated by rule 75(b) and (c), and on February 25, 1974 the appellant filed its response to the said motion. The appellant's brief states: "The issue presented to this Court is whether parol evidence can be used to vary the terms of a written instrument." The court having examined the record and considered the briefs and motion and response finds that it cannot determine the issues sought to be raised by the appellant in this appeal because the trial of the matter in the district court was not reported and no transcript was made, and neither was there a statement of the evidence or proceedings filed. Therefore, this court determines that defendant-appellee's motion to dismiss the appeal should be and it is hereby granted and the plaintiff's appeal is dismissed.
It is so ordered.
PARKER, C.J., took no part in the consideration or decision in the matter.